--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Adamis Pharmaceuticals Corporation 8-K [admp-8k_062613.htm]
Exhibit 10.5
 
INTERCREDITOR AGREEMENT


THIS INTERCREDITOR AGREEMENT (this "Agreement") dated as of June 26, 2013, among
the parties whose names are subscribed on the signature page hereto as Junior
Lenders (collectively, the “Junior Lenders”), the parties identified on Schedule
A-1 hereto (collectively the “Senior Lenders”), and Adamis Pharmaceuticals
Corporation, a Delaware corporation (the “Borrower”).


WHEREAS, it is a condition to the Senior Lenders making an investment pursuant
to and in accordance with (i) that certain “Subscription Agreement” to be dated
on or about June 26, 2013 by and between the Borrower and Senior Lenders (as
amended, modified or supplemented from time to time), and (ii) the “Transaction
Documents” referred to in the Subscription Agreement collectively described
below in definition of “Senior Agreements”, that the Junior Lenders and Senior
Lenders enter into this Agreement;


WHEREAS, the Junior Lender A has made a loan to the Borrower evidenced by a
convertible promissory note as described below in the definition of “Junior
Obligations A”;


WHEREAS, the Junior Lender B has made loans to the Borrower evidenced by
promissory notes as described below in the definition of “Junior Obligations B”
(collectively, the Junior Lender A and Junior Lender B are referred to as
“Junior Lenders” and Junior Obligations A and Junior Obligations B are referred
to as “Junior Obligations”);


WHEREAS, the Senior Lenders will make various loans to the Borrower evidenced by
Notes as described below in the definition of “Senior Obligations”;


WHEREAS, the Senior Lenders have entered into a Security Agreement with the
Borrower and Collateral Agent identified below pursuant to which the Senior
Lenders appointed the Collateral Agent to administer certain “Collateral” as
defined below;


WHEREAS, the Junior Lender and the Senior Lenders desire to enter into this
Agreement to provide for the relative priorities of their obligations.


NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the parties hereto agree as follows:


1.           Definitions


·           “Collateral Agent” shall mean Collateral Agents LLC or any successor
serving as the Collateral Agent under the Security Agreement.


·            “Collateral” shall mean the Collateral as defined in Section 1 of
the Senior Security Agreement.


·           “Junior Agreements” means the promissory notes and amendments
thereto described on Schedule 1 hereto described in the definition of Junior
Obligations.


·           “Junior Obligations A” shall mean the Convertible Promissory Note
issued by the Borrower to Robert Noel Robinson (“Junior Lender A”) on or about
December 31, 2012, in the principal amount of $600,000, and all other sums and
obligations owed by Borrower to Junior Lender A pursuant to such Note, as
amended, and any other agreement whether oral or written pursuant to which
Borrower owes or may owe any amount contingent, liquidated, determined,
quantifiable, or otherwise.


 
1

--------------------------------------------------------------------------------

 
 
·           “Junior Obligations B” shall mean all outstanding promissory notes
issued by the Borrower to Dennis J. Carlo, Ph.D. (the “Junior Lender B”)
evidencing loans made by Dr. Carlo to the Borrower in 2009, in the principal
amount as of May 31, 2013 or $81,232, and all other sums and obligations owed by
Borrower to Junior Lender B pursuant to such Note, as amended, and any other
agreement whether oral or written pursuant to which Borrower owes or may owe any
amount contingent, liquidated, determined, quantifiable, or otherwise.


·           “Lenders” shall mean collectively the Senior Lenders and the Junior
Lenders A and Junior Lenders B.


·           “Majority in Interest” shall have the meaning set forth in the
Senior Security Agreement as amended and shall not include the Junior Lenders.


·           “Notes” means the Notes as defined in the Subscription Agreement.


·           “Payment in Full” or “Paid in Full” shall mean the indefeasible
payment in full in cash and/or equity of the Senior Obligations.
 
·           “Proceeding” shall mean any voluntary or involuntary insolvency,
bankruptcy, receivership, custodianship, liquidation, dissolution,
reorganization, assignment for the benefit of creditors, appointment of a
custodian, receiver, trustee or other officer with similar powers or any other
proceeding for the liquidation, dissolution or other winding up of the Borrower.


·           “Senior Agreements” means the Transaction Documents dated on or
about the date of this Agreement among Borrower and Senior Lenders, pursuant to
which the Borrower issued Notes to the Senior Lenders for an aggregate Principal
Amount of up to $7,000,000 as further described on Schedule A-1.


·           “Senior Obligations” shall mean the Notes issued to the Senior
Lenders pursuant to the Senior Agreements in the Principal Amounts set forth on
Schedule A-1 hereto and Obligations (as defined in the Security Agreement) owed
by the Borrower to Senior Lenders pursuant to the Security Agreement dated June
26, 2013.


·           “Senior Security Agreement” shall mean the Security Agreement
entered into at or about the date of this Agreement among the Borrower, Senior
Lenders and Collateral Agent.


Upper case terms employed but not otherwise defined herein shall have the
meanings attributed to them in the relevant Transaction Document as from the
context employed would be reasonable.


2.           Subordination of Junior Obligations to the Senior
Obligations.  Borrower hereby covenants and agrees, and the Junior Lenders
likewise hereby covenant and agree, that the payment of any and all of the
Junior Obligations shall be subordinate and subject in right of payment, to the
extent and in the manner hereinafter set forth, to the prior Payment in Full of
the Senior Obligations.  Each holder of the Senior Obligations shall be deemed
to have acquired the Senior Obligations in reliance upon the provisions
contained in this Agreement.


 
2

--------------------------------------------------------------------------------

 
 
3.           Distributions from Collateral Agent. Until the Payment in Full of
the Senior Obligations, the Junior Lenders hereby instruct the Collateral Agent
to deliver to the Senior Lenders all Collateral or proceeds thereof (net of any
expenses which the Collateral Agent is entitled to retain from collections under
the Security Agreement) obtained or received from the exercise of any remedies
against, or otherwise in connection with, the Collateral.  Any payments made by
the Collateral Agent to the Junior Lenders in violation of the preceding
sentence shall be subject to the terms of Section 6 below.


4.           Restricted Actions.


(a)          Proceedings.  In the event of any Proceeding, the following shall
apply:


(i)           all Senior Obligations shall be Paid in Full before any payment of
or with respect to the Junior Obligations shall be made;


(ii)          any payment or distribution, whether in cash, property or
securities, which but for the terms hereof would otherwise be payable or
deliverable in respect of the Junior Obligations, shall be paid or delivered
directly to the Collateral Agent until all Senior Obligations are Paid in Full,
and the Junior Lenders irrevocably authorize, empower and direct all receivers,
trustees, liquidators, custodians, conservators and others having authority in
the premises to effect all such payments and distributions, and the Junior
Lenders also irrevocably authorize, empower and direct the Senior Lenders to
demand, sue for, collect and receive every such payment or distribution;


(iii)         the Junior Lenders agree to execute and deliver to the Collateral
Agent all such further instruments confirming the authorization referred to in
clause (ii) above; and


(iv)         the Junior Lenders agree not to initiate or prosecute or encourage
any other person to initiate any Proceeding or initial or prosecute any claim,
action or other proceeding challenging the enforceability of the Senior
Obligations or their rights under the Security Agreement and any documents
executed in connection therewith.


(b)          Reinstatement of Senior Obligations.   The Senior Obligations shall
continue to be treated as Senior Obligations and the provisions of this
Agreement shall continue to govern the relative rights and priorities of Senior
Lenders and the Junior Lenders even if all or part of the Senior Obligations or
the Senior Lenders rights under the Security Agreement or any security interests
or liens securing the Senior Obligations are subordinated, set aside, avoided or
disallowed in connection with any such Proceeding and this Agreement shall be
reinstated if at any time any payment of any of the Senior Obligations is
rescinded or must otherwise be returned by any holder of the Senior Obligations
or any representative of such holder.


(c)          Prohibited Actions.  Until Payment in Full of the Senior
Obligations, Junior Lenders will not without the prior written consent of a
Majority in Interest: (i) accelerate, give notice of default, demand payment,
attempt to enforce or collect any Junior Obligation or any rights in respect of
any Junior Obligation; or (ii) commence, or join with any other creditor in
commencing, any bankruptcy, reorganization or insolvency proceedings with
respect to the Borrower and/or any of its Subsidiaries.


(d)          Action by Majority In Interest.  The Senior Lenders may take any
action under the Transaction Documents and Security Agreement which may be taken
by them individually or as a Majority in Interest and exercise all rights
available or granted to Senior Lenders under the Security Agreement and
Transaction Documents.  The Senior Lenders hereby authorize the Collateral Agent
to act on their behalf in connection with this Agreement in the same manner and
on the same terms and conditions as apply to the Senior Security Agreement.  The
Junior Lenders acknowledge such appointment.
 
 
3

--------------------------------------------------------------------------------

 
 
5.           Permitted Payments on Junior Obligations.  Until the Payment in
Full of the Senior Obligations, other than scheduled [interest] payments under
the terms of the Junior Obligations, the Borrower shall not pay and, the Junior
Lenders shall not receive or retain any amount paid on or in connection with the
Junior Obligations excluding but not limited to principal, interest, and
liquidated or other damages, except by delivery of Common Stock of the Borrower
only on the precise terms and conditions set forth in Junior Obligations in
effect as of immediately following the Closing under the Subscription Agreement.


6.           Turn Over Obligation.  Any payment or distribution on account of
the Junior Obligations made in violation of the restrictions set forth in this
Agreement that is received by the Junior Lenders before all Senior Obligations
are Paid in Full shall: (i) not be commingled with any asset of the Junior
Lenders, (ii) be held in trust by the Junior Lenders for the benefit of the
Senior Lenders, and (iii) be promptly paid over to the Collateral Agent, for
application to the payment of the Senior Obligations then remaining unpaid,
until all of the Senior Obligations are Paid in Full.


7.           Modifications to Senior Obligations.  The Senior Lenders may at any
time and from time to time without the consent of or notice to the Junior
Lenders, without incurring liability to the Junior Lenders for and without
impairing or releasing the obligations of the Junior Lenders under this
Agreement, change the manner or place of payment or extend the time of payment
of or renew or alter any of the terms of the Senior Obligations, or amend in any
manner any agreement, note, guaranty or other instrument evidencing or securing
or otherwise relating to the Senior Obligations.


8.           Restrictions on Junior Obligations and Junior Lenders.  The Junior
Lenders may not without the consent of a Majority in Interest, change the manner
or place of payment or extend the time of payment of or renew or alter any of
the terms of the Junior Obligations  or amend in any manner any agreement, note,
guaranty or other instrument evidencing or securing or otherwise relating to the
Junior Obligations.


9.           Continued Effectiveness of this Agreement.  The terms of this
Agreement, the subordination effected hereby, and the rights and the obligations
of the Junior Lenders, Borrower and the Senior Lenders arising hereunder shall
not be affected, modified or impaired in any manner or to any extent by: (a) any
amendment or modification of or supplement to the loan documents evidencing the
Junior Obligations or the Senior Obligations, the Senior Agreements, or the
Junior Agreements, except as may be permitted pursuant to Section 7 hereof; (b)
the validity or enforceability of any of such documents; or (c) any exercise or
non-exercise of any right, power or remedy under or in respect of the Senior
Obligations or the Junior Obligations or any of the instruments or documents
referred to in clause (a) above.  The Junior Lenders hereby acknowledge that the
provisions of this Agreement are intended to be enforceable at all times,
whether before the commencement of, after the commencement of, in connection
with or premised on the occurrence of a Proceeding.


10.         Termination.  This Agreement shall terminate upon the indefeasible
Payment in Full of the Senior Obligations.


11.         Miscellaneous.


(a)          Rights and Remedies Not Waived.  No act, omission or delay by the
Senior Lenders or Junior Lenders shall constitute a waiver of their rights and
remedies hereunder or otherwise.  No single or partial waiver by the Senior
Lenders or Junior Lenders of any default hereunder or right or remedy that it
may have shall operate as a waiver of any other default, right or remedy or of
the same default, right or remedy on a future occasion.
 
 
4

--------------------------------------------------------------------------------

 
 
(b)          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
conflicts of laws that would result in the application of the substantive laws
of another jurisdiction.


(c)          Waiver of Jury Trial and Setoff; Consent to Jurisdiction; Etc.


(i)           In any litigation in any court with respect to, in connection
with, or arising out of this Agreement or any instrument or document delivered
pursuant to this Agreement, or the validity, protection, interpretation,
collection or enforcement hereof or thereof, or any other claim or dispute
howsoever arising, among the Collateral Agent, Senior Lenders and Junior Lenders
or any Lender, then each Senior Lender or Junior Lenders, to the fullest extent
it may legally do so, (A) waives the right to interpose any setoff, recoupment,
counterclaim or cross-claim in connection with any such litigation, irrespective
of the nature of such setoff, recoupment, counterclaim or cross-claim, unless
such setoff, recoupment, counterclaim or cross-claim could not, by reason of any
applicable federal or state procedural laws, be interposed, pleaded or alleged
in any other action; and (B) WAIVES TRIAL BY JURY IN CONNECTION WITH ANY SUCH
LITIGATION AND ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  EACH SENIOR LENDER AND JUNIOR LENDERS
AGREE THAT THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND
ACKNOWLEDGE THAT THE COLLATERAL AGENT WOULD NOT ENTER THIS AGREEMENT IF THIS
SECTION WERE NOT PART OF THIS AGREEMENT.


(ii)          Each party hereto irrevocably consents to the exclusive
jurisdiction of any State or Federal Court located within the County of New
York, State of New York, in connection with any action or proceeding arising out
of or relating to this Agreement or any document or instrument delivered
pursuant to this Agreement or otherwise.  In any such litigation, each party
hereto waives, to the fullest extent it may effectively do so, personal service
of any summons, complaint or other process and agrees that the service thereof
may be made by certified or registered mail directed to such Lender at its
address for notice determined in accordance with Section 12(c)(ii) hereof.  Each
party hereto hereby waives, to the fullest extent it may effectively do so, the
defenses of forum non conveniens and improper venue.


(d)          Admissibility of this Agreement.  Each of the Senior Lenders and
the Junior Lenders agree that any copy of this Agreement signed by it and
transmitted by telecopier for delivery to the other parties shall be admissible
in evidence as the original itself in any judicial or administrative proceeding,
whether or not the original is in existence.


(e)          Notices.  Any notice or other communication under the provisions of
this Agreement shall be given in the manner set forth in the Senior Security
Agreement, except that any notice given or required to be given under this
Agreement to the Senior Lenders shall also be given to Grushko & Mittman, P.C.,
515 Rockaway Avenue, Valley Stream, New York 11581, fax: (212) 697-3575, and to
the Collateral Agent, at 333 Seventh Avenue, 3rd Floor, New York, New York
10001, fax: (212) (212) 245-9101.


(f)           Amendments and Modification.  No provision hereof shall be
modified, altered, waived or limited except by written instrument expressly
referring to this Agreement and to such provision, and executed by the parties
hereto.
 
 
5

--------------------------------------------------------------------------------

 
 
(g)          Counterparts/Execution.  This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument.  This
Agreement may be executed by facsimile signature and delivered electronically.


(h)          Successors and Assigns.  Whenever in this Agreement reference is
made to any party, such reference shall be deemed to include the successors,
assigns, heirs and legal representatives of such party.  No party hereto may
transfer any rights under this Agreement, unless the transferee agrees to be
bound by, and comply with all of the terms and provisions of this Agreement, as
if an original signatory hereto on the date hereof.


(i)           Legends.  Until the Senior Obligations are Paid in Full, Junior
Lenders will immediately imprint a legend on the instruments evidencing the
Junior Obligations that such instruments are subject to this Agreement.


(j)           Captions: Certain Definitions.  The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement.  As used in this Agreement the term "person"
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability Borrower, a trust, an unincorporated
organization and a government or any department or agency thereof.


(k)          Severability.  In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.


(l)           Entire Agreement.  This Agreement together with the Transaction
Documents contains the entire agreement of the parties and supersedes all other
agreements and understandings, oral or written, with respect to the matters
contained herein.
 
[Sigantures on Next Page]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
to be signed, by their respective duly authorized officers or directly, as of
the date first written above.


“BORROWER”
 

  ADAMIS PHARMACEUTICALS CORPORATION
a Delaware  corporation
        By:  /s/ DENNIS CARLO          Name: Dennis Carlo     Title: Chief
Executive Officer 

 
ACKNOWLEDGED AND AGREED:


COLLATERAL AGENTS, LLC
“Collateral Agent”
 

By:          Print Name of Signator:     

 
 
7

--------------------------------------------------------------------------------

 
 
JUNIOR LENDER SIGNATURE PAGE TO
ADAMIS PHARMACEUTICALS CORPORATION
INTERCREDITOR AGREEMENT


The undersigned, in its capacity as a Junior Lender, hereby executes and
delivers the Intercreditor Agreement to which this signature page is attached
and agrees to be bound by the Intercreditor Agreement on the date set forth on
the first page of the Intercreditor Agreement.  This counterpart signature page,
together with all counterparts of the Intercreditor Agreement and signature
pages of the other parties named therein, shall constitute one and the same
instrument in accordance with the terms of the Intercreditor Agreement.
 
 
 
[Print Name of Junior Lender]
 
 
 
[Signature]
 

 
Name:
         
Title:
   

 

Address:       

 
Fax No.:
   

 
Email:
   

 
Taxpayer ID# (if applicable): 
   

 
 
8

--------------------------------------------------------------------------------

 
 
SENIOR LENDER SIGNATURE PAGE TO
ADAMIS PHARMACEUTICALS CORPORATION
INTERCREDITOR AGREEMENT


The undersigned, in its capacity as a Senior Lender, hereby executes and
delivers the Intercreditor Agreement to which this signature page is attached
and agrees to be bound by the Intercreditor Agreement on the date set forth on
the first page of the Intercreditor Agreement.  This counterpart signature page,
together with all counterparts of the Intercreditor Agreement and signature
pages of the other parties named therein, shall constitute one and the same
instrument in accordance with the terms of the Intercreditor Agreement.
 
 
 
[Print Name of Senior Lender]
 
 
 
[Signature]
 

 
Name:
         
Title:
   

 

Address:       

 
Fax No.:
   

 
Email:
   

 
Taxpayer ID# (if applicable): 
   

 
 
9

--------------------------------------------------------------------------------

 
 
SCHEDULE A-1 TO INTERCREDITOR AGREEMENT


SENIOR LENDERS
 
PURCHASE
PRICE
   
NOTE PRINCIPAL
   
WARRANTS
                                                                               
                                                                               
                                                 

 
 
10

--------------------------------------------------------------------------------

 
 

     
 
                                                                     
TOTALS
                       



*  Surrender of Note with Interest in lieu of cash
 
11


--------------------------------------------------------------------------------